Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 02/24/2021.  Claims 1-6, 8-19 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the electronic device for pairing with external device using beam, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to device comprising: a display; a wireless communication circuitry configured to provide wireless communication; an antenna array including a plurality of antenna elements used for beamforming; and at least one processor operatively connected to the wireless communication circuitry and the antenna array, wherein the processor is configured to: display a plurality of sectors on the display, detecting a selection of a sector from among the plurality of sectors, form and transmit a beam corresponding to a direction of the electronic device based on a start of a service and a beam identification (ID) allocated to the selected sector, monitor reception of a response signal corresponding to the beam from at least one external device, and perform pairing with the at least one external device based on at least a part of the response signal if the response signal is received.
The prior art of record, also does not teach or suggest the method as recited in claim 16 for same reason stated for claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631